     Case 2:19-cv-04638-ROS-JFM Document 97 Filed 01/07/21 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                        IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   David Shank,                                    No. CV-19-04638-PHX-ROS (JFM)
10                  Plaintiff,                       ORDER
11   v.
12   Corizon Incorporated, et al.,
13                  Defendants.
14
15          On December 23, 2020, the Court ordered Corizon and Corizon employees to
16   “provide Plaintiff updated discovery responses regarding emails” by January 6, 2021.
17   (Doc. 93 at 4). Corizon and Corizon employees were also ordered to file “a statement
18   explaining which emails were provided to Plaintiff” and, if no emails were provided, a
19   declaration “explaining why no emails were available for production.” (Doc. 93 at 4).
20   Corizon and Corizon employees now seek an extension of the January 6 deadline. (Doc.
21   96 at 1).
22          According to Corizon and Corizon employees, an extension is needed because
23   they recently conducted an “extensive email search” and they need additional time to
24   “review these search results.”    (Doc. 96 at 1).     Previously, Corizon and Corizon
25   employees represented they do not have “any email records in their possession, custody,
26   or control.” (Doc. 89 at 2). It is unclear if that assertion was knowingly incorrect or if
27   there is some other explanation. Therefore, the Court will grant the requested extension
28   of time but, when filing their explanation regarding which emails were produced to
     Case 2:19-cv-04638-ROS-JFM Document 97 Filed 01/07/21 Page 2 of 2



 1   Plaintiff, Corizon and Corizon employees must include an explanation regarding the
 2   accuracy of the representation in Doc. 89 that they did not have “any email records in
 3   their possession, custody, or control.” See Fed. R. Civ. P. 11(b) (requiring “factual
 4   contentions have evidentiary support”).
 5          Finally, Corizon and Corizon employees have filed a “Notice of Errata and Motion
 6   to Strike Answer and Motion for Summary Judgment on Behalf of Defendant David
 7   Shinn.” (Doc. 94). That document explains counsel for Corizon and Corizon employees
 8   do not, in fact, represent Defendant David Shinn. Therefore, the portions of the answer
 9   and motion for summary judgment filed by that counsel allegedly on behalf of David
10   Shinn were done in error. The motion will be granted to the extent the Court will not
11   consider the portions of the answer and motion for summary judgment (Doc. 7, 73)
12   addressing David Shinn.
13          Accordingly,
14          IT IS ORDERED the Motion to Strike (Doc. 94) is GRANTED IN PART as
15   explained above.
16          IT IS FURTHER ORDERED Motion for Extension of Time (Doc. 96) is
17   GRANTED. Corizon and Corizon employees have until January 13, 2021, to provide
18   discovery responses to Plaintiff and file an explanation on the docket.
19          Dated this 7th day of January, 2021.
20
21
22                                                      Honorable Roslyn O. Silver
23                                                      Senior United States District Judge

24
25
26
27
28


                                                -2-
